         Case 1:07-cr-00003-LAP Document 871 Filed 10/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 07-CR-3(LAP)
SELBOURNE WAITE,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Counsel’s request, submitted on behalf of Selbourne Waite,

for the appointment of counsel [dkt. no. 869] is GRANTED.                 The

Court will appoint counsel to represent Mr. Waite to pursue his

compassionate release application.          After counsel is appointed

for Mr. Waite, the parties shall confer and inform the Court, by

letter, of the proposed briefing schedule.           The Clerk of the

Court shall mail a copy of this order to Mr. Waite.




SO ORDERED.

Dated:     October 14, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
